ORDER
Considering the Petition for Transfer to Disability Inactive Status,
IT IS ORDERED that Melinda Leonard, Louisiana Bar Roll number 24522, be and she hereby is transferred to disability inactive status until further order of this court.
IT IS FURTHER ORDERED that pursuant to Supreme Court Rule XIX, § 27, Mark Plaisance is hereby appointed to conduct an inventory of respondent’s files and to take action as appropriate to protect the interests of respondent’s clients.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Jeffrey P. Victory
Justice, Supreme Court of Louisiana